[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] DECISION RE' MOTION TO DISMISS OR STAY
Counsel for the defendants appeared in this court on January 16, 2001 and requested a ruling dismissing or staying this action for the reason, among others, that there is a very similar action to the present one which was first filed and now pending in the Supreme Court of the State of New York. Defendants' counsel also represented that a hearing in the New York case is scheduled for next week. Most of the oral arguments of the defendants' counsel reflect those in the defendants' written Motion to Dismiss or Stay. This Court informed said counsel that it had received recently from the plaintiff a letter requesting a continuance based upon his need to attend medical appointments.
At the conclusion of defendants' counsel's oral argument on January 16, 2001, this Court granted that part of the defendants' Motion to CT Page 1083 Dismiss or Stay (no. 105) which requested a stay of this proceeding, pending the outcome of the similar case in the Supreme Court of New York.
It was So Ordered.
Clarance J. Jones, Judge